Citation Nr: 1818970	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  16-62 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for bilateral pes planus.

2.  Entitlement to service connection for a hip disability.

3.  Entitlement to service connection for a status post torn right posterior tibial tendon, to include as secondary to service-connected bilateral pes planus.

4.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs



ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to December 1945.

These matters come before the Board of Veterans' Appeals (BVA or Board) from November 2015 (pes planus, tibial tendon, back) and August 2016 (hip) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected bilateral pes planus, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's bilateral pes planus has been manifested by subjective complaints of pain and marked pronation. However, there is no evidence at any time of extreme tenderness of the plantar surfaces of his feet, marked inward displacement, or severe spasm of the tendo Achilles on manipulation.

2.  A hip disability did not manifest in service or within one year of service separation, and is not otherwise etiologically related to service. 

3.  A status post torn right posterior tibial tendon was not shown in service.  The competent and credible evidence fails to establish an etiological relationship between the Veteran's status post torn right posterior tibial tendon and his active service, or between his status post torn right posterior tibial tendon and his service-connected bilateral pes planus.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for bilateral pes planus have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.71a, Diagnostic Code 5276 (2017).

2.  A hip disability was not incurred in or aggravated by active duty service, nor may it be presumed to have been incurred therein.  38 U.S.C. §§ 1110, 1112, 1113, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

3.  A status post torn right posterior tibial tendon was not incurred in or aggravated by active service, nor is it proximately due to or the result of his service connected bilateral pes planus. 38 U.S.C. §§ 1110, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has referenced no such records, and all pertinent records have been obtained.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service separation examination, post-service treatment records, and VA examination reports.  

The Board notes that most of the Veteran's service treatment records, except for his separation examination, have been deemed missing.  Information in the claims file reflects that the Veteran was informed in both his November 2015 and August 2016 rating decisions that only partial service treatment records were available for review as the remaining records may have been destroyed in a fire at the National Personnel Records Center (NPRC) in 1973.  A September 2015 letter was additionally sent to the Veteran requesting that he submit any service treatment records in his possession.  As such, the Board finds that the RO has satisfied its duty to assist in obtaining the Veteran's in-service treatment records to the extent possible under the circumstances.

Next, the Veteran was afforded VA examinations for his feet in November 2015 and July 2016. The VA examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  As such, the Board finds that the VA examinations are sufficient upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2017); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

With respect to his service connection claims for a hip disability and for a status post torn right posterior tibial tendon, to include as secondary to service-connected bilateral pes planus, the Board notes that VA examinations and medical opinions were not obtained.  The Board finds that a remand to obtain such examinations and opinions is not warranted.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory, generalized lay statement suggesting a nexus between a current disability and service (as in this case) would not suffice to meet the standard as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-79.

Here, the only evidence of a current hip disability or for a status post torn right posterior tibial tendon, related to service, or of his status post torn right posterior tibial tendon related to his service-connected bilateral pes planus is the Veteran's own conclusory, generalized, and vague lay statements, which are unsupported by the medical evidence.  Although the Veteran believes that these claimed disabilities should be service connected, the fact remains that he has not provided any support for his claims.  Accordingly, the Board finds that referral for a VA medical examination or opinion is not warranted with respect to any of these issues. As such, the lay statements that are of record are simply insufficient to trigger VA's duty to provide examinations with opinions.  See Waters, 601 F.3d 1274.

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  The Board should consider only those factors contained in the rating criteria. Massey v. Brown, 7 Vet. App. 204 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

Generally, in evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's bilateral pes planus is rated as 30 percent disabling throughout the appeal under Diagnostic Code 5276. 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Under Diagnostic Code 5276, a 30 percent rating is warranted for severe bilateral pes planus, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  A maximum 50 percent rating is warranted for pronounced bilateral pes planus, manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.

For the entire period of the appeal, the Veteran's bilateral pes planus is shown to be severe in degree (when considering his complaints of pain and functional loss), manifested by objective evidence of marked pronation of both feet.   Additionally, there is decreased longitudinal arch height of both feet on weight-bearing.  However, such disability is not shown to be pronounced in degree (even when considering his complaints of pain, functional loss, and lack of improvement from orthotics), because no marked inward displacement or severe spasm of the tendo Achillis on manipulation has been shown at any time.

At a November 2015 VA examination the Veteran reported pressure in his feet and that his balance is unsteady.  The VA examiner noted that this was related to neuropathy.  Specifically, with respect to his pes planus the VA examiner noted no pain on use of his feet, no pain on manipulation of his feet, and no indication of swelling on use of characteristic callouses.  The VA examiner noted the use of orthotics.  It was noted that the Veteran did not have extreme tenderness of the plantar surfaces of both feet.  The VA examiner stated that there was decreased longitudinal arch height of both feet and objective evidence of marked pronation in both feet that would not be improved by orthopedic shoes or appliances.  It was noted that the weight-bearing line on his right foot falls over or medial to the great toe.  The VA examiner noted no inward bowing of the Achilles tendon or marked inward displacement and severe spasm of the Achilles tendon on manipulation of both feet.  The VA examiner stated that the Veteran was unable to perform prolonged standing and walking, but would be able to perform sedentary work.

The Veteran was again evaluated in a July 2016 VA examination.  The Veteran reported pain in both feet with standing and walking. The Veteran additionally complained of pain with weight bearing.  The VA examiner noted pain on use of both feet.  There was no pain on manipulation of the feet noted or swelling on use.  Additionally, the VA examiner noted no characteristic callouses.  The Veteran reported the use of orthotics on both feet.  The VA examiner indicated that there was no extreme tenderness of the plantar surface on both feet.  However, it was noted that the Veteran had decreased longitudinal arch height of both feet on weight-bearing and marked pronation of both feet not improved by orthopedic shoes or appliances.  It was noted that the weight-bearing line falls over or medial to the great toe on both feet and there was no inward bowing of the Achilles tendon or marked inward displacement and severe spasm of the Achilles tendon on manipulation of both feet.  The Board has additionally considered private treatment records submitted by the Veteran.

As outlined above, the evidence of record throughout the entire period being considered documents that the Veteran's bilateral pes planus has been severe in degree (when considering his complaints of pain and functional loss), manifested by objective evidence of marked pronation.  However, as no extreme tenderness of the plantar surfaces of the feet, marked inward displacement, or severe spasm of the tendo Achillis on manipulation has been shown at any time, even when considering his complaints of pain, functional loss, and lack of improvement from orthotics, his bilateral pes planus is not shown to be pronounced in degree (which is required for a rating in excess of 30 percent under Code 5276).  Accordingly, the Board finds that a rating in excess of 30 percent is not warranted at any time during the appeal period.  See 38 C.F.R. § 4.71a, Code 5276; see also Fenderson, 12 Vet. App. at 119, 126-27.

The Veteran also submitted written statements discussing the severity of his service-connected bilateral pes planus.  In rendering a decision on this appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact.  Credibility and weight are a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994). Although interest may affect the credibility of testimony, it does not affect competency to testify.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Veteran is competent to report symptoms of his bilateral foot pain because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of his bilateral pes planus when applied to appropriate diagnostic codes.  Such competent evidence-concerning the nature and extent of the Veteran's bilateral pes planus-has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings as provided in the examination reports directly address the criteria under which his disability is rated. 

The Board thus finds that the Veteran's bilateral pes planus has been adequately compensated by the current rating.  His reports of pain that leads to functional loss are considered by the criteria set forth in the 30 percent rating, and not all of the symptoms required by the 50 percent rating have been shown.  See 38 C.F.R. § 4.71a, Code 5276.

III.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §1110 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden / Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017). 

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2017).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

Finally, 38 U.S.C. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Where a veteran served continuously for ninety days or more during a period of war, or during peacetime service after December 31, 1946, and certain disabilities become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1111 (2012); 38 C.F.R. §§ 3.307, 3.309.  However, the Veteran's treatment records do not reflect a diagnosis of or treatment for a hip disability (arthritis) listed under 38 C.F.R. § 3.309(a) for many years following separation from service.  Thus, this presumption is not available to the Veteran.  Id.  

Next, where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the evidence does not show a causal relationship between the claimed disorders and any other incident of active service, as will be discussed below.

Most of the Veteran's service treatment records have unfortunately been determined to be missing.  A copy of the Veteran's November 1945 separation examination is of record.  The November 1945 separation examination notes a normal clinical evaluation of the Veteran's bones, joints and muscles.  No hip disability or torn right posterior tibial tendon was noted, providing evidence against these claims.  

Next, and more importantly, post-service evidence does not reflect complaints of a hip disability for many decades after service discharge.  Specifically, treatment records first reflect complaints of hip problems in 2008. Such tends to negate a finding for service connection based on direct service incurrence or under a presumptive basis.

The Veteran's reported history of continued symptomatology since active service has also been considered but is not found to be accurate.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Notably, records do not reflect problems related to his hip disability for many decades following separation from service.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  This long period without problems weighs against the claim.  

The value of the Veteran's assertions are additionally diminished, given that there is clinical evidence indicating that his bones, joints and muscles were normal at the time he left service.  

Accordingly, the Board finds the Veteran's statements asserting continuity of symptomatology of his hip disability since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Continuity of symptomatology has not here been established, either through the competent evidence or through the Veteran's statements. 

The Board has also considered the Veteran's statements regarding continuity of symptoms of his status post torn right posterior tibial tendon since service.  However, the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic. See 38 C.F.R. § 3.309(a ); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)..  As the Veteran's status post torn right posterior tibial tendon is not listed under § 3.309(a), continuity of symptomatology is simply not applicable in the present case.

Having determined that the Veteran's alleged clinical history regarding onset and continuity of a hip disability is not consistent with the evidence, and the Veteran's alleged clinical history regarding onset and continuity of his status post torn right posterior tibial tendon is not relevant, the Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his claimed disabilities, or between his status post torn right posterior tibial tendon and his bilateral pes planus.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issues in this case, the etiology of a hip disability and status post torn right posterior tibial tendon, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

The Board thus finds that the weight of the competent evidence of record does not attribute the Veteran's hip disability or status post torn right posterior tibial tendon to service, despite his contentions to the contrary.  No medical professional has established a relationship between these disorders and active duty, or between his status post torn right posterior tibial tendon and his service-connected bilateral pes planus.  The evidence currently of record simply does not indicate that the problems the Veteran has today are connected to service or to a service-connected disability.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection on both a direct and secondary basis, and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

An initial rating in excess of 30 percent for bilateral pes planus is denied.

Service connection for a hip disability is denied.

Service connection for a status post torn right posterior tibial tendon, to include as secondary to service-connected bilateral pes planus, is denied.


REMAND

Further evidentiary development is required prior to review of the remaining issue on appeal.

With respect to the Veteran's claim for a lumbar spine disability, a July 2016 medical opinion was obtained.  The opinion obtained is not adequate.  Specifically, although the July 2016 VA examiner concluded that the Veteran's claimed back disability was not due to his service-connected bilateral pes planus, the VA examiner did not adequately discuss whether the Veteran's bilateral pes planus aggravated (worsened) his claimed disability.  38 C.F.R. § 3.310(b).  The examiner also failed to address whether the Veteran's lumbar spine disability is directly related to his time on active duty.  The Board thus finds a new opinion should be obtained.   

Accordingly, the case is REMANDED for the following actions:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Forward the Veteran's claims folder to an examiner for addendum opinions regarding the Veteran's lumbar spine disability. The examiner is requested to review the claims folder, to include this remand. 

Following review of the claims file the examiner should provide opinions on the following: 

(a)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's lumbar spine disability began in, or is otherwise etiologically linked to, his time in service. 

(b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's lumbar spine disability was caused by his service-connected bilateral pes planus.  

(c)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's lumbar spine disability was aggravated by his service-connected bilateral pes planus.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

Rationale for all requested opinions must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

2. After completing the above actions, and any other indicated development, the Veteran's claim must be re-adjudicated. If any of the benefits remain denied, a supplemental statement of the case must be provided to the Veteran and his representative, if applicable.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


